 Case 1:19-cv-01108-MN Document 47 Filed 03/18/20 Page 1 of 2 PageID #: 299




                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

 ROTHSCHILD DIGITAL                              )
 CONFIRMATION, LLC,                              )
                                                 )
                Plaintiff,                       )
                                                 )
     v.                                          )   C.A. No. 19-1108-MN
                                                 )
 ACUMATICA, INC., et al,                         )   CONSOLIDATED
                                                 )
                Defendants.                      )

                        STIPULATION FOR EXTENSION OF TIME

       The parties hereby stipulate and agree, subject to the approval of the Court, that the

deadline to submit a joint status report regarding the defendants that did not move to dismiss is

extended to March 27, 2020.

 /s/ Stamatios Stamoulis                             /s/ Andrew E. Russell
 Stamatios Stamoulis (No. 4606)                      Karen E. Keller (No. 4489)
 Richard Charles Weinblatt (No. 5080)                Jeff Castellano (No. 4837)
 STAMOULIS & WEINBLATT LLC                           Andrew E. Russell (No. 5328)
 800 N. West Street, Third Floor                     Nathan R. Hoeschen (No. 6232)
 Wilmington, DE 19801                                SHAW KELLER LLP
 (302) 999-1540                                      I.M. Pei Building
 stamoulis@swdelaw.com                               1105 North Market Street, 12th Floor
 weinblatt@swdelaw.com                               Wilmington, DE 19801
 Attorneys for Plaintiffs                            (302) 298-0700
                                                     kkeller@shawkeller.com
 /s/ Gerard M. O’Rourke                              jcastellano@shawkeller.com
 Gerard M. O'Rourke (No. 3265)                       nhoeschen@shawkeller.com
 O’ROURKE LAW OFFICE, LLC                            Attorneys for Defendants EPay Systems,
 1201 N. Orange Street                               Inc. and CompanyCam, Inc.
 Suite 7260
 Wilmington, DE 19801-1186
 (484) 770-8046
 gorourke@orourkefirm.com
 Attorneys for Defendant TeamConnect, LLC
 Case 1:19-cv-01108-MN Document 47 Filed 03/18/20 Page 2 of 2 PageID #: 300



                                            /s/ Stephanie E. O’Byrne
                                            David Ellis Moore (No. 3983)
                                            Stephanie E. O'Byrne (No. 4446)
                                            Bindu Ann George Palapura (No. 5370)
                                            Tracey E. Timlin (No. 6469)
                                            POTTER ANDERSON & CORROON, LLP
                                            1313 N. Market St., Hercules Plaza
                                            6th Floor
                                            P.O. Box 951
                                            Wilmington, DE 19899-0951
                                            (302) 984-6000
                                            bpalapura@potteranderson.com
                                            dmoore@potteranderson.com
                                            sobyrne@potteranderson.com
                                            ttimlin@potteranderson.com
Dated: March 18, 2020                       Attorneys for Defendant Mize, Inc. and
                                            Replicon Software, Inc.




SO ORDERED this _____ day of _____________, 2020.


                                        ________________________________
                                             United States District Judge
